Title: To George Washington from Brigadier General William Smallwood, 15 February 1778
From: Smallwood, William
To: Washington, George

 

Dear Sir,
Wilmington [Del.] Feby 15th 1778

I have sent you as ⅌r the Inclosed List, such Goods as you wrote for, so far as the Prize wou’d furnish (escorted by Serjeant Sprig—& Guard all trusty Men) which I hope will suit, as they are the best in Quality in the Prize.
There were but two steel mounted small Swords (& none other tolerably genteel) these are small & rather short, however I think them genteel, & have sent them both, that you may chuse that which you like best, the other I wou’d wish to keep myself, unless you incline to take them both—I have also sent two setts of Pistols of the best sort in the Prize, the plain Silver mounted I believe are very good and neat, the other is rather too much in the Caledonian Stile, they are preferred here for their Gothic Stile, but I had no other Motive in sending them, than upon a supposition you might have a Set similar to the Silver Mounted, and might for variety chuse the others, if you shoud not, several of the Field Officers woud wish to have them returned by the first safe Express that comes down or by Serjeant Sprig—I shou’d be glad of your direction with Respect to the Board of the British Officers Wives; whether they pay it, or the Continent, I have had them some Time past placed in the Country, & now want to send them to Philadelphia, but they complain they have no Money to pay their Board.
We have a Number Sick, I have established a Hospital at Newport, but the directors have provided nothing for their Relief & support, hitherto I have ordered the Qr Master to the Division to furnish Necessaries, who complains much, but what cou’d I do otherwise, the Men must not suffer, you’ll please signify whether you approve of this Mode, & direct some Medicine to be forwarded, we have now two or three in the small Pox, & have got a house for them in Newark, & wou’d Submit it to you if all in the Division who have not had it, had not better immediately be put under innoculation—this may also be necessary for many Recruits who may be brought in.
I have received Intelligence that the Enemy talk of embarking a Body of Men to Forage, this comes from a Quaker of Veracity & well attached to us, it is certain they have a number of Transports under sailing orders.
I have sent under Guard five Deserters agreeable to inclosed List, if Patrick McCord shou’d not belong to one of the Virginia Regiments, or any other, please order him back by the Guard, as he is suspected of having held communication with the Enemy, with every Sentiment of Regard & esteem I have the Honor to be your Excellency’s most Obedt Sert

W. Smallwood



I was prevented sending when this was wrote as the Quarter Master Colo. Sheriff had sent the Covered Waggon to lancaster with some Stores & it did not returned ’till last Night & I thought it best to wait ’till the Waggon returned as the things will be much better secured in a covered and Locked Waggon I am as above


W. Smallwood

P.S. please present my Compliments to Mrs Washington and desire her acceptance of a pound Hyson Tea & a Loaf of double refined Sugar I have sent you three Bottles Shrub in your Cantiens & half a Dozn Lemons.
If there shou’d be any of the Men belonging to this Division in the Provost Guard wou’d be glad they cou’d be delivered Serjt Sprig.

